Case 1:20-cv-08608-NLH-KMW Document 14 Filed 01/15/21 Page 1 of 6 PageID: 56



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
RAYMOND AIGBEKAEN,             :
                               :
          Plaintiff,           :    Civ. No. 20-8608 (NLH)(KMW)
                               :
     v.                        :        MEMORANDUM ORDER
                               :
                               :
                               :
DONALD TRUMP, et al.,          :
                               :
          Defendants.          :
______________________________:

      1.   Plaintiff Raymond Aigbekaen has filed an amended

complaint against federal officials under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)

and the Religious Freedom and Restoration Act (“RFRA”).           ECF No.

12.

      2.   The Court had ordered Plaintiff to show cause why his

in forma pauperis status should not be revoked under 28 U.S.C. §

1915(g).   ECF No. 11.    Upon further review it does not appear

that Plaintiff has three qualifying strikes.         The order to show

cause shall be vacated, and Plaintiff may continue to proceed in

forma pauperis.

      3.   Plaintiff’s amended complaint 1 alleges the Warden of

FCI Fort Dix, Counselor Lee, and Corrections Officer Bogdonavich



1 A party has the right to amend his or her “pleading once as a
matter of course” 21 days after service of the pleading or 21
days after a motion under Rule 12 is filed, whichever is

                                     1
Case 1:20-cv-08608-NLH-KMW Document 14 Filed 01/15/21 Page 2 of 6 PageID: 57



prevented Plaintiff from covering his head as required by his

religious beliefs.     ECF No. 12 at 1.        The Court will permit this

RFRA claim to proceed. 2

      4.   Plaintiff has also stated an excessive force claim

against Lt. Marcussi.      Id. at 2.       Specifically, he alleges Lt.

Marcussi “viciously pushed [Plaintiff’s] head against the wall

and kicked Plaintiff in the legs” while Plaintiff was

handcuffed.    Id.

      5.   Plaintiff has not stated a retaliation claim against

the Warden.    In Ziglar v. Abbasi, the Supreme Court concluded

“that expanding the Bivens remedy is now a ‘disfavored’ judicial

activity.”    137 S. Ct. 1843, 1857 (2017).         “The Supreme Court

has never implied a Bivens action under any clause of the First




earlier. Fed. R. Civ. P. 15(a)(1). The Court had not screened
the original complaint and ordered service at the time the
amended complaint was submitted; therefore, Plaintiff was
entitled to amend his complaint. “[A]n amended pleading — like
the amended complaint here — supersedes the earlier pleading and
renders the original pleading a nullity.” Palakovic v. Wetzel,
854 F.3d 209, 220 (3d Cir. 2017) (citing W. Run Student Hous.
Assocs., LLC v. Huntington Nat’l Bank, 712 F.3d 165, 171 (3d
Cir. 2013); 6 Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 1476 (3d ed. 2010)). “[T]he original
pleading, once superseded, cannot be utilized to cure defects in
the amended pleading, unless the relevant portion is
specifically incorporated in the new pleading.” Wright & Miller
§ 1476.

2 The RFRA provides that the federal government “shall not
substantially burden a person’s exercise of religion even if the
burden results from a rule of general applicability.” 42 U.S.C.
§ 2000bb-1(a).

                                       2
Case 1:20-cv-08608-NLH-KMW Document 14 Filed 01/15/21 Page 3 of 6 PageID: 58



Amendment.”    Vanderklok v. United States, 868 F.3d 189, 198 (3d

Cir. 2017); see also Reichle v. Howards, 566 U.S. 658, 663 n.4

(2012) (“We have never held that Bivens extends to First

Amendment claims.”).

      6.   Thus far, the Third Circuit has not permitted First

Amendment retaliation claims to proceed against federal

employees.    See Mack v. Yost, 968 F.3d 311 (3d Cir. 2020)

(declining to extend Bivens to First Amendment retaliation

claims brought in the prison workplace assignment context);

Watlington on behalf of FCI Schuylkill African Am. Inmates v.

Reigel, 723 F. App'x 137, 140 n.3 (3d Cir. 2018) (citing

Vanderklok).

      7.   Post-Abbasi, the Third Circuit has concluded that

“[t]wo special factors are ‘particularly weighty’: the

availability of an alternative remedial structure and

separation-of-powers concerns.”       Mack, 968 F.3d at 320.

Plaintiff has alternative remedies to his retaliation claim in

the BOP’s administrative remedy process.         Plaintiff can pursue

his religious claims under RFRA.         As the claims also involve

separation of power concerns, the Court concludes it would be

inappropriate to extend Bivens without legislative guidance.

See, e.g., Berk v. Hollingsworth, et al., No. 17-0091, 2020 WL

6867216, at *4 (D.N.J. Nov. 23, 2020).




                                     3
Case 1:20-cv-08608-NLH-KMW Document 14 Filed 01/15/21 Page 4 of 6 PageID: 59



      8.   Plaintiff has not stated a due process claim for not

being told of his right to appeal a prison disciplinary

proceeding.    Inmates’ due process rights for prison disciplinary

proceedings are limited to the rights set forth in Wolff v.

McDonnell, 418 U.S. 539 (1974).       Under Wolff, inmates must

receive “(1) advance written notice of the disciplinary charges;

(2) an opportunity, when consistent with institutional safety

and correctional goals, to call witnesses and present

documentary evidence in his defense; and (3) a written statement

by the factfinder of the evidence relied on and the reasons for

the disciplinary action.”      Superintendent, Mass. Corr. Inst.,

Walpole v. Hill, 472 U.S. 445, 454 (1985) (citing Wolff, 418

U.S. at 563-67).     There is no constitutional right to prison

grievance procedures.     Heleva v. Kramer, 214 F. App'x 244, 247

(3d Cir. 2007).

      9.   The Court will permit the RFRA claims to proceed

against the Warden, Counselor Lee, and Corrections Officer

Bogdonavich.    The Eighth Amendment excessive force claim may

proceed against Lt. Marcussi.       All other claims and defendants

will be dismissed without prejudice for failure to state a

claim.

      IT IS therefore on this      15th    day of January, 2021,

      ORDERED that the order to show cause, ECF No. 11, is

vacated; and it is further

                                     4
Case 1:20-cv-08608-NLH-KMW Document 14 Filed 01/15/21 Page 5 of 6 PageID: 60



      ORDERED that the Clerk shall file the amended complaint,

ECF No. 12, and add Warden FCI Fort Dix, Counselor Lee,

Corrections Officer Bogdonavich, and Lt. Marcussi as defendants;

and it is further

      ORDERED that the amended complaint shall proceed only on

Plaintiff’s Religious Freedom and Restoration Act claims against

Warden FCI Fort Dix, Counselor Lee, Corrections Officer

Bogdonavich, and the Eighth Amendment claim against Lt.

Marcussi.    All other defendants and claims are dismissed without

prejudice, 28 U.S.C. § 1915(e)(2)(B)(ii); and it is further

      ORDERED that, the Clerk shall mail to Plaintiff a

transmittal letter explaining the procedure for completing

United States Marshal (“Marshal”) 285 Forms (“USM-285 Forms”);

and it is further

      ORDERED that, once the Marshal receives the USM-285 Form(s)

from Plaintiff and the Marshal so alerts the Clerk, the Clerk

shall issue summons in connection with each USM-285 Form that

has been submitted by Plaintiff, and the Marshal shall serve

summons, the Complaint and this Order to the address specified

on each USM-285 Form, with all costs of service advanced by the

United States 3; and it is further


3 Alternatively, the U.S. Marshal may notify Defendant(s) that an
action has been commenced and request that the defendant(s)
waive personal service of a summons in accordance with Fed. R.
Civ. P. 4(d).

                                     5
Case 1:20-cv-08608-NLH-KMW Document 14 Filed 01/15/21 Page 6 of 6 PageID: 61



      ORDERED that Defendant(s) shall file and serve a responsive

pleading within the time specified by Federal Rule of Civil

Procedure 12; and it is further

      ORDERED that, pursuant to 28 U.S.C. § 1915(e)(1) and § 4(a)

of Appendix H of the Local Civil Rules, the Clerk shall notify

Plaintiff of the opportunity to apply in writing to the assigned

judge for the appointment of pro bono counsel; and it is further

      ORDERED that, if at any time prior to the filing of a

notice of appearance by Defendant(s), Plaintiff seeks the

appointment of pro bono counsel or other relief, pursuant to

Fed. R. Civ. P. 5(a) and (d), Plaintiff shall (1) serve a copy

of the application by regular mail upon each party at his last

known address and (2) file a Certificate of Service 4; and it is

finally

      ORDERED that the Clerk of the Court shall send a copy of

this Order to Plaintiff by regular U.S. mail.



                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




4 After an attorney files a notice of appearance on behalf of a
Defendant, the attorney will automatically be electronically
served all documents that are filed in the case.

                                     6
